Exhibit 10

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into on this 3rd day
of October 2005, by and between Washington Real Estate Investment Trust, a real
estate investment trust organized under the laws of the State of Maryland (the
“Trust”) and Christopher P. Mundy, currently residing at 8401 Crimson Leaf
Court, Potomac, MD 20854 (the “Executive”).

 

WHEREAS, the Executive desires to obtain employment with the Trust; and

 

WHEREAS, the Trust desires to employ the Executive upon the terms and conditions
hereinafter provided; and

 

WHEREAS, the Executive knowingly and voluntarily agrees to accept employment
with the Trust under such terms and conditions;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties agree as follows:

 

1. Employment

 

The Trust hereby employs the Executive as Executive Vice President and Chief
Investment Officer and such other

position(s) to which he may be promoted pursuant to the terms of this Agreement,
to perform such duties as are required by and consistent with such positions and
such other related duties as are reasonably assigned to him from time to time by
his designated supervisor(s) and/or the Board of Trustees (the “Board”). The
Executive agrees to accept such employment under the terms and conditions
herein, and to devote all of his professional working time and his full and best
efforts, energies and abilities to the Trust on a full-time basis. The Executive
will at all times observe his duty of loyalty and care to the Trust, and will
comply with all policies and procedures of the Trust and all applicable laws. It
is anticipated that, subject to the Board’s approval, the Executive will be
promoted to President and Chief Operating Officer (“COO”) of the Trust on or
before May 31, 2006 and to President and Chief Executive Officer (“CEO”) of the
Trust on or before May 31, 2007.

 

2. Term

 

The term of this Agreement will commence on October 3, 2005 and will continue
for a period of five (5) years; provided that it may be terminated sooner
pursuant to Section 10 below; and provided further that it shall be extended for
successive one (1) year periods unless either party gives the other party notice
of its intent not to renew the Agreement at least ninety (90) days prior to any
expiration date (the “Term”).

 

3. Compensation

 

As compensation for the services rendered by the Executive during the Term of
this Agreement, the Trust shall pay him an initial base salary of Three Hundred
Seventy Thousand Dollars ($370,000.00) per annum, payable in installments in
accordance with the



--------------------------------------------------------------------------------

Trust’s policy governing salary payments to executive employees generally (the
“Base Salary”). The Base Salary and other aspects of the Executive’s
compensation shall be reviewed by the Compensation Committee of the Board and
the Board itself in the event the Executive is promoted to President and Chief
Operating Officer and to President and Chief Executive Officer, and thereafter
on an annual basis, in the same manner as all other officers of the Trust.
Effective January 1, 2006, the Executive will be eligible to participate in the
Trust’s Short-Term Incentive Plan at the Executive Vice President level, in
accordance with the terms of that plan, as they may be amended by the Trust for
all participating employees generally from time-to-time. Furthermore, effective
January 1, 2006, the Executive will be eligible to participate in the Trust’s
Long-Term Incentive Plan at the Executive Vice President level, in accordance
with the terms of that plan, as they may be amended by the Trust for all
participating employees generally from time-to-time; provided that in years one
(1) through five (5) of the Executive’s employment, his incentive payout will be
based on the average of the peer group total return for the nearest whole number
of years in which the Executive has been employed (e.g, in year one (1), a one
(1) year average; in year two (2), a two (2) year average, etc); and after five
(5) years of employment, the incentive payout will be based on a five (5) year
rolling average of the peer group total return. Notwithstanding any provisions
of the Short-Term and Long-Term Incentive Plans that may state otherwise, the
Executive’s participation in those plans will commence on January 1, 2006.
Except as specifically provided for otherwise herein, the Executive shall not be
entitled to any salary or other compensation from the Trust for periods of time
that he is not actively working for the Trust.

 

4. Benefits

 

The Executive will be eligible to participate in all of the employee benefit
plans, programs and payroll practices offered by the Trust to its executive
employees (including without limitation the Supplemental Executive Retirement
Plan, if adopted by the Board), in accordance with the terms of those plans,
programs and practices as they may be amended or terminated by the Trust in its
discretion from time-to-time.

 

5. Share Grants

 

The Trust will grant the Executive Shares that have a market value of Five
Hundred Thousand Dollars ($500,000) in two installments pursuant to the Trust’s
Share Grant Plan, as it may be amended by the Trust from time-to-time (the
“Plan”). The first installment of Shares will be granted on October 3, 2005
(“the First Share Grant”). The First Share Grant will have a market value of
Three Hundred Fifty Thousand Dollars ($350,000). The second installment of
shares will be granted, assuming the Executive is promoted to President and COO
on or before May 31, 2006, on the date of such promotion (the “Second Share
Grant”). The Second Share Grant will have a market value of One Hundred Fifty
Thousand Dollars ($150,000). The First Share Grant (and, if granted, the Second
Share Grant) will vest according to the following schedule: fifty percent
(50%) on the Executive’s fourth anniversary of employment with the Trust, and
fifty percent (50%) upon the Executive’s fifth anniversary of employment with
the Trust. The Executive shall be entitled to receive any dividends earned on
the Shares granted by the First and Second Share Grants without regard to the
vesting schedule, i.e., at the time, and in the manner, that dividends are
recognized and/or paid to other shareholders pursuant to the terms of the Plan.

 

2



--------------------------------------------------------------------------------

6. Expenses

 

The Trust will reimburse the Executive for all reasonable and necessary business
expenses incurred by him in the performance of his duties hereunder, in
accordance with its policies as they may be amended by the Trust from
time-to-time, and provided they are vouchered in a form satisfactory to the
Internal Revenue Service for the deduction of such expenses.

 

7. Compliance With Other Agreements

 

The Executive represents and warrants that his performance hereunder shall not
conflict with any other agreements or other legal orders or constraints to which
he is subject. He further represents and warrants that he will not use in his
performance hereunder any information, material or documents of a former
employer that are trade secrets or are otherwise confidential or proprietary to
said employer, unless he has first obtained written authorization from such
former employer for their possession or use.

 

8. Exclusive Services, Confidential Information, Business Opportunities and
Non-Solicitation

 

(a) Exclusive Services

 

(i) Except as otherwise specified in subsection (iii) below, during the Term of
his employment, the Executive shall at all times devote his entire time,
attention, energies, efforts and skills to the business of the Trust, and shall
not, directly or indirectly, engage in any other business activity, whether or
not for profit, gain or other pecuniary advantages, without the express written
permission of the Trust, provided that such prior permission shall not be
required with respect to the Executive’s charitable, eleemosynary, philanthropic
or professional association activities.

 

(ii) Except as otherwise specified in subsection (iii) below, during the Term of
his employment, the Executive shall not, without prior written permission of the
Trust, directly or indirectly, whether as an officer, director, employee, agent,
advisor, consultant, principal, stockholder, partner, owner or in any other
capacity, on his own behalf or otherwise, in any way engage in, represent, be
connected with or have a financial interest in, any business which is, or to the
best of his knowledge, is about to become, engaged in real estate investment,
development or finance in the geographic focus of the Trust, currently the
Washington and Baltimore metropolitan areas. Notwithstanding the foregoing, the
Executive shall be permitted to own passive investments (not exceeding five
percent (5%) of the equity securities of any investee) in publicly-held
companies, provided that the Executive shall disclose to the Trust any such
investments in companies primarily engaged in real estate investment, finance or
development.

 

(iii) During the last three years, the only business for which the Executive,
directly or indirectly, has performed services as an officer, director,
employee, agent, advisor, consultant, principal, stockholder, partner or in any
other capacity, on his own behalf or otherwise, has been Equity Office
Properties Trust (“EOP”), headquartered in Chicago, Illinois. At the time he
left the employ of EOP in February 2004, the Executive served as EOP’s executive
vice president. The Executive presently holds shares in EOP as a passive
investment.

 

3



--------------------------------------------------------------------------------

(b) Confidential Information

 

Except as required by law or as necessary and authorized in the performance of
his duties for the Trust, the Executive shall not at any time during or after
his employment with the Trust disclose or use, directly or indirectly, any
Confidential Information of the Trust or its affiliates. For the purposes of
this Agreement, “Confidential Information” shall mean all information disclosed
to the Executive, or known by him as a consequence of or through his employment
with the Trust, where such information is not generally known in the trade or
industry or was regarded or treated as confidential by the Trust, and where such
information refers or relates in any manner whatsoever to the business
activities, processes, services or products of the Trust or its affiliates. Such
information includes, but is not limited to, business and development plans
(whether contemplated, initiated or completed), development sites, business
contacts, methods of operation, results of analysis, tenant and prospective
tenant lists, business forecasts, financial data, costs, revenues, and similar
information. Upon termination of this Agreement or request of the Trust, the
Executive shall immediately return to the Trust all of its property (including
without limitation all Confidential Information which is in tangible form) and
all copies, excerpts or summaries thereof in his possession, custody or control.

 

(c) Business Opportunities

 

During the Term of his employment, the Executive shall promptly disclose to the
Trust each business opportunity of a type which, based upon its prospects and
relationship to the business of the Trust or its affiliates, the Trust might
reasonably consider pursuing. In the event that the Executive’s employment is
terminated for any reason, the Trust or its affiliates shall have the exclusive
right to participate in or undertake any such opportunity on their own behalf
without any involvement by the Executive. In the event the Executive’s
employment is terminated for any reason, he will, within fifteen (15) days of
the date of such termination, disclose to the Trust each business opportunity
described above which had not previously been disclosed. If the Trust fails to
participate in or undertake such opportunity within one hundred eighty
(180) days of such disclosure, the Executive shall have the right to undertake
or participate in such opportunity oh his own behalf or on behalf of a third
party.

 

(d) Non-Solicitation

 

The Executive agrees that during the Term of his employment, and for a period of
one (1) year after termination of such employment, he shall not, except in the
course of his duties for the benefit of the Trust hereunder, directly or
indirectly, in any capacity, for himself or any other person or entity, solicit
any person or entity who then is or was in the preceding six (6) month period in
an employment, consulting, contracting or business relationship with the Trust,
or was solicited to be in such a relationship with the Trust, to end, curtail or
refrain from entering into such a relationship with the Trust.

 

4



--------------------------------------------------------------------------------

(e) Specific Performance

 

The Executive agrees that in the event of his breach of any of the provisions of
this Section 8, the remedies available at law to the Trust would be inadequate
and in lieu thereof or in addition thereto the Trust shall be entitled to
appropriate equitable remedies, including specific performance and injunctive
relief. The Executive agrees not to enter into any agreement with any third
party, either written or oral, which may conflict with this Agreement, and he
authorizes the Trust to make known the terms of Sections 8, 9 and 10 of this
Agreement to any person or entity.

 

9. Conflicts of Interest

 

At any time while serving as an employee or trustee (or both) of the Trust, the
Executive shall refrain from engaging in any activity, practice or act which
conflicts with, or has the potential to conflict with, the interests of the
Trust, and he shall avoid any acts or omissions which are disloyal, disruptive,
competitive with or damaging to the Trust, specifically including, but not
limited to, any such acts or omissions involving persons or entities referred to
in Section 8(a)(iii) above. By way of example only, the Executive shall not,
during the Term of his employment, directly or indirectly, in any capacity, on
his own behalf or on behalf of any other person or entity: 1) participate or be
involved in the actual or potential acquisition of any real property by
purchasers other than the Trust except for the Executive’s personal use, which
real property the Trust might be interested in acquiring; 2) participate in
discussions with any tenants or potential tenants concerning the actual or
potential rental of property which is or might be in competition with the Trust
from landlords other than the Trust; 3) divert, refer or solicit individuals
whom the Trust employs or might consider employing for employment with other
employers, except for employees who have been or are being terminated by the
Trust involuntarily; 4) subject to the fiduciary duties which he owes to the
Trust, participate or be involved in any attempt to gain control of the Trust;
or 5) except as specifically permitted in Section 8(a)(ii) above, or as
otherwise may be approved in writing by the Board, invest or become an owner,
partner, shareholder or officer in any business enterprise which competes with
the actual or intended business activities of the Trust.

 

10. Termination

 

(a) By the Trust

 

(i) Termination for Cause

 

The Trust may terminate the Executive’s employment at any time for Cause, which
for the purposes of this Agreements shall mean: 1) commission by the Executive
of a felony or crime of moral turpitude; 2) conduct by the Executive in the
performance of Employee’s duties which is illegal, dishonest, fraudulent or
disloyal; 3) the breach by the Executive of any fiduciary duty he owes to the
Trust; 4) gross neglect of duty or poor performance which is not cured by the
Executive to the reasonable satisfaction of the Trust within 30 days of the
Executive’s receipt of written notice from the Trust advising the Executive of
said gross neglect or poor performance; or 5) the Executive’s material breach of
any provision of this Agreement which is not cured by the Executive to the
reasonable satisfaction of the Trust within 30 days of the Executive’s receipt
of written notice from the Trust advising the Executive of said breach.

 

5



--------------------------------------------------------------------------------

(ii) Termination Without Cause

 

The Trust may, in its sole discretion, without any Cause, terminate the
Executive’s employment by providing him with 30 days’ prior written notice at
any time prior to the expiration of the Term. In the event the Trust exercises
its right of termination without Cause, and such termination does not occur
within twenty-four (24) months after a Change in Control as defined in Change in
Control Agreement for Executive Vice President referred to in Section 11 below
and attached hereto and incorporated into this Agreement as Appendix 1, the
Executive will receive the following severance benefits if he signs the Trust’s
standard Separation Agreement containing, among other things, a full release of
all claims against the Trust: (a) the Trust shall provide the Executive with a
severance benefit (payable in equal monthly installments) equal to the Base
Salary the Executive would have received for twelve (12) months and payment of
his annual Short-Term Incentives and Long-Term Incentives for each calendar year
or partial calendar year in which the Executive receives such salary
continuation (provided that no such incentives will be paid to the Executive for
2005, and in the event the Executive receives salary continuation for a partial
year, the incentives will be paid on a pro-rata basis) in an amount equal to the
average annual payment the Executive received during the prior three years
pursuant to the Short-Term and Long-Term Incentive Plans, provided that if the
Executive was employed for fewer than three years prior to termination, the
bonus will be equal to the actual annual payment the Executive would have
received under the Short-Term and Long-Term Incentive Plans had he remained
employed during the year of termination, payable if, as and when such payments
are made to other executives of the Trust; (b) the Trust will pay the full cost
pursuant to the federal COBRA law for the Executive and his dependents, if
applicable, to continue coverage under the Trust’s group health insurance plan
for eighteen (18) months or until the Executive obtains other coverage,
whichever is sooner; and (c) all of the Executive’s unvested Share grants will
become immediately vested. If the Trust exercises its right of termination
pursuant to this subparagraph (ii), the Executive shall not be entitled to the
accrual or provision of any benefits other than the severance benefits described
above for the period after the date of termination, including without limitation
new pension contributions or new pension rights or new Share grants.

 

(b) Death or Disability

 

The Executive’s employment shall be terminated in the event of his death or
thirty (30) days after notice from the Trust’s Board of Trustees in the event of
his disability. The term “disability” shall mean inability of the Executive to
perform all of the essential functions of his position hereunder as determined
by the Trust for a period of 16 consecutive weeks or for an aggregate of one
hundred twenty (120) work days during any twelve (12) month period by reason of
illness, accident or any other physical or mental incapacity, as may be
permitted by applicable law.

 

6



--------------------------------------------------------------------------------

(c) By the Executive

 

The Executive may terminate this Agreement for Good Reason upon thirty
(30) days’ prior written notice to the Trust. For the purposes of this
Section 10(c), “Good Reason” shall mean the Trust’s failure to promote the
Executive to President and COO on or before May 31, 2006, or to President and
CEO on or before May 31, 2007, prior to any Change in Control as defined in
Change in Control Agreement for Executive Vice President referred to in
Section 11 below and attached hereto and incorporated into this Agreement as
Appendix 1, and prior to the Executive becoming eligible for any benefits under
said Change in Control Agreement. If the Executive exercises his right of
termination for Good Reason because of the Trust’s failure to promote the
Executive to President and COO on or before May 31, 2006, the Executive will
receive the following severance benefits if he signs the Trust’s standard
Separation Agreement containing, among other things, a full release of all
claims against the Trust: (a) the Trust shall provide the Executive with a
severance benefit (payable in equal monthly installments) equal to the Base
Salary the Executive would have received for twelve (12) months and payment of
his annual Short-Term Incentives and Long-Term Incentives for each calendar year
or partial calendar year in which the Executive receives such salary
continuation (provided that no such incentives will be paid to the Executive for
2005, and in the event the Executive receives salary continuation for a partial
year, the incentives will be paid on a pro-rata basis) in an amount equal to the
average annual payment the Executive received during the prior three years
pursuant to the Short-Term and Long-Term Incentive Plans, provided that if the
Executive was employed for fewer than three years prior to termination, the
bonus will be equal to the actual annual payment the Executive would have
received under the Short-Term and Long-Term Incentive Plans had he remained
employed during the year of termination, payable if, as and when such payments
are made to other executives of the Trust; (b) the Trust will pay the full cost
pursuant to the federal COBRA law for the Executive and his dependents, if
applicable, to continue coverage under the Trust’s group health insurance plan
for eighteen (18) months or until the Executive obtains other coverage,
whichever is sooner; and (c) the First Share Grants (and any other Share grants)
will be deemed immediately vested. If the Executive exercises his right of
termination for Good Reason because of the Trust’s failure to promote the
Executive to President and CEO on or before May 31, 2007, the Executive will
receive the following severance benefits if he signs the Trust’s standard
Separation Agreement containing, among other things, a full release of all
claims against the Trust: (a) the Trust shall provide the Executive with a
severance benefit (payable in equal monthly installments) equal to the Base
Salary the Executive would have received for twelve (12) months and payment of
his annual Short-Term Incentives and Long-Term Incentives for each calendar year
or partial calendar year in which the Executive receives such salary
continuation (provided that no such incentives will be paid to the Executive for
2005, and in the event the Executive receives salary continuation for a partial
year, the incentives will be paid on a pro-rata basis) in an amount equal to the
average annual payment the Executive received during the prior three years
pursuant to the Short-Term and Long-Term Incentive Plans, provided that if the
Executive was employed for fewer than three years prior to termination, the
bonus will be equal to the actual annual payment the Executive would have
received under the Short-Term and Long-Term Incentive Plans had he remained
employed during the year of termination, payable if, as and when such payments
are made to other executives of the Trust; (b) the Trust will pay the full cost
pursuant to the federal COBRA law for the Executive and his dependents, if
applicable, to continue coverage under the Trust’s group health insurance plan
for eighteen (18) months or until the Executive obtains other coverage,
whichever is sooner; and (c) the First and Second Share Grants (and any other
Share grants) will be deemed immediately vested.

 

7



--------------------------------------------------------------------------------

The Executive may, in his sole discretion, terminate this Agreement without Good
Reason upon sixty (60) days’ written notice to the Trust. In the event that the
Executive exercises his right of termination without Good Reason hereunder, the
Trust may, at its option, at any time after receiving such notice from the
Executive, relieve him of his duties and terminate this Agreement at any time
prior to the expiration of said notice period. If this Agreement is terminated
by the Executive or the Trust pursuant to this section, the Executive shall not
be entitled to the accrual or provision of any benefits for the period following
the termination date, including without limitation any of the severance benefits
described in Section 10(a)(ii) or (c) above.

 

11. Change in Control

 

The parties will on this same date enter into a Change in Control Agreement for
Executive Vice President in the form attached hereto and incorporated by
reference as Appendix 1.

 

12. Arbitration

 

Whenever a dispute arises between the parties concerning this Agreement or any
of the obligations hereunder, or the Executive’s employment generally, the
parties shall use their best efforts to resolve the dispute by mutual agreement.
If such a dispute cannot be so resolved, it shall be submitted to arbitration
before a single arbitrator to the exclusion of all other avenues of relief and
adjudicated pursuant to the American Arbitration Association’s Rules for
Employment Disputes then in effect. The arbitration will be held in Washington,
D.C. The decision of the arbitrator must be in writing and shall be final and
binding on the parties, and judgment may be entered on the arbitrator’s award in
any court having jurisdiction thereof. The arbitrator’s authority in granting
relief to the Executive shall be limited to an award of compensation, benefits,
Shares and unreimbursed expenses as described in Sections 3, 4, 5 and 6 above,
and the arbitrator shall have no authority to award other types of damages or
relief to the Executive, including but not limited to consequential or punitive
damages. The arbitrator shall also have no authority to award consequential or
punitive damages to the Trust for violations of this Agreement by the Executive.
The expenses of the arbitration shall be borne equally by the parties, and each
party shall be responsible for his or its own costs and attorneys’ fees. Nothing
in this Section shall be construed to derogate the Trust’s right to seek legal
and equitable relief in a court of competent jurisdiction as contemplated by
Section 8(e) hereof.

 

13. Non-Waiver

 

It is understood and agreed that one party’s failure at any time to require the
performance by the other party of any of the terms, provisions, covenants or
conditions hereof shall in no way affect the first party’s right thereafter to
enforce the same, nor shall the waiver by either party of the breach of any
term, provision, covenant or condition hereof be taken or held to be a waiver of
any succeeding breach.

 

8



--------------------------------------------------------------------------------

14. Severability

 

In the event that any provision of this Agreement conflicts with the law under
which this Agreement is to be construed, or if any such provision is held
invalid or unenforceable by a court of competent jurisdiction or any arbitrator,
such provision shall be deleted from this Agreement and the Agreement shall be
construed to give full effect to the remaining provisions thereof.

 

15. Survivability

 

Upon termination or expiration of this Agreement, the provisions of Sections 8,
10, 11 and 12 shall nevertheless remain in full force and effect.

 

16. Governing Law

 

This Agreement shall be interpreted, construed and governed according to the
laws of the State of Maryland, without regard to the conflicts of law provisions
thereof.

 

17. Headings and Captions

 

The paragraph headings and captions contained in this Agreement are for
convenience only and shall not be construed to define, limit or affect the scope
or meaning of the provisions hereof.

 

18. Disclaimer of Individual Liability of Trustees and Shareholders

 

Each and every agreement made by the Trust in this Agreement is binding only
upon the Trust and upon the Trustees of the Trust in their capacity as Trustees,
and is not binding upon the Trustees of the Trust in their individual capacities
or upon holders of the shares of beneficial interest in the Trust (the
“Shareholders”). The Trustees of the Trust are acting herein in their
representative or fiduciary capacity pursuant to the Declaration of Trust of
Washington Real Estate Investment Trust dated April 5, 1996, as amended,
establishing the Trust for the benefit of the Shareholders. The Shareholders
shall in no way be held liable for any agreement, debt, demand or liability
incurred by or under the authority of the Trustees and no such agreement, debt,
demand or liability shall have any force and effect against the Shareholders or
their respective successors or assigns nor shall any such agreement, debt,
demand or liability have any force and effect against the Trustees individually
or against their respective legal representatives, distributees or assigns. The
Executive agrees for himself and his legal representatives that the Shareholders
and the Trustees shall not be personally liable under this Agreement or any
written agreement, undertaking or obligation made or issued on behalf of the
Trust pursuant to, or in connection with, this Agreement, that the Executive
will look solely to the assets of the Trust for any claim which he may have
hereunder and that he shall assert no claim against the Shareholders or against
the Trustees in their individual capacity.

 

19. Entire Agreement

 

This Agreement contains and represents the entire agreement of the parties and
supersedes all prior agreements, representations or understandings, oral or
written, express or

 

9



--------------------------------------------------------------------------------

implied, with respect to the subject matter hereof. This Agreement may not be
modified or amended in any way unless in a writing signed by both the Executive
and the Trust. No representation, promise or inducement has been made by either
party hereto that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not
specifically set forth herein.

 

20. Assignability

 

Neither this Agreement nor any rights or obligations hereunder may be assigned
by either party without the prior written consent of the other. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their heirs, successors and assigns.

 

21. Notices

 

All notices required or permitted hereunder shall be in writing and shall be
deemed properly given if delivered personally or sent by overnight courier or
certified or registered mail, postage prepaid, return receipt requested, or sent
by telegram, telex, telecopy or similar form of telecommunication, and shall be
deemed to have been given when received. Any such notice or communication shall
be addressed:

 

(a) if to the Trust, to Edmund B. Cronin, Jr., Washington Real Estate Investment
Trust, 6110 Executive Boulevard, Suite 800, Rockville MD 20852, with a copy to:
David M. Osnos, Esquire, Arent Fox PLLC, 1050 Connecticut Avenue, N.W.,
Washington, D.C. 20036-5339; or

 

(b) if to the Executive, to his last known home address on file with the Trust
with a copy to                                                  ; or to such
other address as either party shall have furnished to the other in writing.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, to be
effective as of October 3, 2005.

 

       

WASHINGTON REAL ESTATE INVESTMENT TRUST

/s/  Christopher P. Mundy

--------------------------------------------------------------------------------

 

/s/  Edmund B. Cronin, Jr.

--------------------------------------------------------------------------------

Christopher P. Mundy

 

Edmund B. Cronin, Jr.

Chairman, President and Chief Executive Officer

October 3, 2005

 

October 3, 2005

 

10



--------------------------------------------------------------------------------

CHANGE IN CONTROL AGREEMENT

FOR EXECUTIVE VICE PRESIDENT

 

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is made and entered into as of
this 3rd day of October, 2005, by and between Washington Real Estate Investment
Trust, a real estate investment trust organized under the laws of the State of
Maryland (the “Trust”), and Christopher P. Mundy (“Employee”).

 

WHEREAS, Employee currently is employed in a key position with the Trust; and

 

WHEREAS, the parties believe it is in their mutual best interests to reach an
understanding concerning the Trust’s obligations to continue Employee’s
compensation and certain health benefits should Employee’s employment be
terminated under certain conditions described herein;

 

NOW, THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree to the following terms:

 

1. Definitions: For the purposes of this Agreement, the following words and
phrases shall have the meanings set forth below:

 

A. Change in Control: “Change in Control” means an event or occurrence set forth
in any one or more of subsections (i) through (iv) below (including any event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):

 

(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any shares of
beneficial interest in the Trust if, after such acquisition, such Person
beneficially owns (within the meaning of rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (A) the then-outstanding shares of
beneficial interest in the Trust (the “Outstanding Trust Shares”) or (B) the
combined voting power of the then-outstanding shares of beneficial interest the
Trust entitled to vote generally in the election of trustees (the “Outstanding
Trust Voting Shares”); provided, however, that for purposes of this subsection
(i), the following acquisitions shall not constitute a Change in Control:
(A) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Trust or any corporation controlled by the Trust, or (B) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A) and (B) of subsection (iii) of this Section 1(A); or



--------------------------------------------------------------------------------

(ii) such time as the Continuing Trustees (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors or Trustees of
a successor corporation or other entity to the Trust), where the term
“Continuing Trustee” means at any date a member of the Board (A) who was a
member of the Board on the date hereof or (B) who was nominated or elected
subsequent to the date hereof with the approval of other Board members who
themselves constitute Continuing Trustees at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(B) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
trustees or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

 

(iii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Trust or a sale or
other disposition of all or substantially all of the assets of the Trust in one
or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (A) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Trust Shares and Outstanding Trust
Voting Shares immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the then-outstanding shares of
beneficial interest or stock, as the case may be, and the combined voting power
of the then-outstanding shares or stock, as the case may be, entitled to vote
generally in the election of trustees, or directors, as the case may be,
respectively, of the resulting or acquiring corporation or other entity in such
Business Combination (which shall include, without limitation, a corporation or
other entity which as a result of such transaction owns the Trust or
substantially all of the Trust’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation or other entity referred
to herein as the “Acquiring Entity”) in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the
Outstanding Trust Shares and Outstanding Trust Voting Shares, respectively; and
(B) no Person (excluding the Acquiring Entity or any employee benefit plan (or
related trust) maintained or sponsored by the Trust or by the Acquiring Entity)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of beneficial interest or stock, as the case may be, of the Acquiring
Entity, or of the combined voting power of the then-outstanding shares of such
corporation or other entity entitled to vote generally in the election of
trustees or directors, as the case may be; or

 

(iv) approval by the shareholders of the Trust of a complete liquidation or
dissolution of the Trust.

 

B. Involuntarily Terminated: Employee’s employment will be deemed to have been
involuntarily terminated due to a Change in Control if, on or after the date on
which a Change in Control occurs, (i) Employee’s employment is terminated by the
Trust or the successor owner of the Trust without cause or (ii) Employee resigns
because Employee’s duties, responsibilities or compensation are diminished;
provided that if a termination otherwise covered by (i) or (ii) occurs during
the ninety (90) day period before the date on which a Change in Control occurs,

 

- 2 -



--------------------------------------------------------------------------------

the termination will be presumed to be due to the Change in Control unless the
Trust or the successor owner of the Trust can show, through a preponderance of
the evidence, that the termination did not occur because of the impending Change
in Control.

 

C. Termination For Cause: A termination for cause shall be deemed to occur only
if the Trust or the successor owner of the Trust terminates Employee’s
employment for any of the following reasons: 1) commission by Employee of a
felony or crime of moral turpitude; 2) conduct by Employee in the performance of
Employee’s duties which is illegal, dishonest, fraudulent or disloyal; 3) the
breach by Employee of any fiduciary duty Employee owes to the Trust; or 4) gross
neglect of duty or poor performance which is not cured by Employee to the
reasonable satisfaction of the Trust within 30 days of Employee’s receipt of
written notice from the Trust advising Employee of said gross neglect or poor
performance.

 

2. Termination Benefits: In the event Employee’s employment with the Trust or
the successor owner of the Trust is involuntarily terminated due to a Change in
Control but not for cause, and such termination occurs within 24 months of the
Change in Control, the Trust or the successor owner shall provide Employee with
the following termination benefits:

 

A. continuation of Employee’s base salary at the rate in effect as of the
termination date for a period of 24 months from the date of termination (in the
event of Employee’s death, said salary shall be paid to Employee’s estate);

 

B. payment of an annual bonus for each calendar year or partial calendar year in
which Employee receives salary continuation pursuant to Section 2(A) above, in
an amount equal to the average annual bonus received by Employee during the
three years prior to the involuntary termination, provided that, if Employee was
employed for fewer than three years prior to the termination, the bonus will be
based on the average of the bonuses received by Employee in the year or years
Employee received a bonus; and provided further, that if Employee receives
salary continuation for a partial calendar year pursuant to Section 2(A) above,
the bonus will be pro-rated to reflect the number of full months Employee
receives such salary continuation in such calendar year, rounded to the nearest
number of months;

 

C. the Trust will pay the full cost for Employee to continue coverage under the
Trust’s group health insurance plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) for the period of time Employee receives salary
continuation pursuant to Section 2(A) above up to a maximum of 18 months or
until Employee obtains other comparable coverage, whichever is sooner;

 

D. immediate vesting in all then unvested options granted to Employee under the
Trust’s Incentive Stock Option Plan and immediate vesting in all unvested
accrued dividend equivalent units under the Trust’s Dividend Equivalent Plan,
and Employee shall have the right, in Employee’s sole discretion, to exercise
all or any of such options and to sell the shares acquired pursuant thereto. In
the event that Employee wishes to sell Employee’s shares within 60

 

- 3 -



--------------------------------------------------------------------------------

days of the involuntary termination, the shares must first be offered to the
Trust for purchase at the Trust’s option at the then current fair market value.
The Trust shall respond within one business day to the offer or its rights to
purchase the shares shall expire. Sales occurring more than 60 days after the
involuntary termination shall not be subject to this option; and

 

E. immediate vesting in all then unvested share grants granted to Employee under
the Trust’s Share Grant Plan and Employee shall have the right, in Employee’s
sole discretion, to sell the shares acquired pursuant thereto. In the event that
Employee wishes to sell Employee’s shares within 60 days of the involuntary
termination, the shares must first be offered to the Trust for purchase at the
Trust’s option at the then current fair market value. The Trust shall respond
within one business day to the offer or its rights to purchase the shares shall
expire. Sales occurring more than 60 days after the involuntary termination
shall not be subject to this option; and

 

F. if, by virtue of receipt of the Termination Benefits described above,
Employee is subject to excise tax pursuant to Section 4999 of the Internal
Revenue Code, the Trust or its successor owner shall make a supplemental cash
payment to Employee no later than sixty (60) days after the date upon which
Employee presents to the Trust or its successor owner a letter setting forth a
reasonable basis upon which Employee or Employee’s advisors have determined that
such excise tax is applicable to Employee. The amount of such supplemental
payment shall be equal to such amount as will provide Employee with funds equal
to (i) the excise tax attributable to the Termination Benefits; (ii) any excise
tax attributable to the supplemental payment itself; and (iii) any federal or
local income taxes attributable to the supplemental payment itself, it being the
intention of the parties that Employee be placed in the same position for
Federal and local income tax purposes as if Section 4999 of the Internal Revenue
Code had no application to Employee.

 

3. Mitigation: If a Change in Control occurs while Employee is employed by the
Trust, and Employee’s employment is involuntarily terminated as a result of the
Change in Control, Employee shall have no obligation to seek other employment in
order to mitigate the payment of the Termination Benefits described in paragraph
2 hereunder; provided, that should Employee continue to be employed by the Trust
or the successor owner of the Trust after a Change in Control occurs, Employee’s
entitlement to receive the Termination Benefits described in subsections 2(A)
and (B) hereunder shall be reduced for one-half of that period of time (rounded
to the nearest month) that Employee continues to be thus employed after the
Change in Control occurs without being involuntarily terminated. For example,
should Employee continue to be thus employed for ten (10) months after the
Change in Control occurs, Employee’s entitlement to the Termination Benefits
described in subsections 2(A) and (B) would be reduced by five (5) months. If
Employee (despite the lack of obligation to seek other employment) does in fact
obtain other employment, the compensation to Employee from such other employment
shall not be applied as an offset to Employee’s Termination Benefits described
in subsections 2(A) and (B) hereunder.

 

- 4 -



--------------------------------------------------------------------------------

4. Limitations of Agreement: Nothing in this Agreement shall be construed to
require the Trust or its successor owner to continue to employ Employee for any
definite period of time. Either Employee or the Trust may terminate the
employment relationship at any time with or without cause, unless otherwise
expressly required by law or contract, and provided that the terms of this
Agreement are observed.

 

5. Arbitration: Any dispute or controversy arising under or in connection with
this Agreement which cannot be resolved informally by the parties shall be
submitted to arbitration and adjudicated in Washington, D.C. pursuant to the
commercial rules (single arbitrator) of the American Arbitration Association
then in effect. The decision of the arbitrator shall be final and binding on all
parties hereto. Each party shall bear its own costs in any arbitration
proceeding held hereunder and the parties shall share the costs of the
arbitrator.

 

6. Severability: In the event that any provision of this Agreement conflicts
with the law under which this Agreement is to be construed, or if any such
provision is held invalid or unenforceable by a court of competent jurisdiction
or an arbitrator, such provision shall be deleted from this Agreement and the
Agreement shall be construed to give full effect to the remaining provisions
thereof.

 

7. Governing Law: This Agreement shall be interpreted, construed and governed
according to the laws of the State of Maryland, without regard to the principles
of conflicts of law thereof.

 

8. Assignability: Neither this Agreement nor any rights or obligations hereunder
may be assigned by either party without the prior written consent of the other.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns.

 

9. Entire Agreement: This Agreement contains and represents the entire agreement
of the parties and supersedes all prior agreements, representations or
understandings, oral or written, express or implied, with respect to the subject
matter hereof, which are hereby terminated and of no further force or effect.
This Agreement may not be modified or amended in any way unless in a writing
signed by both parties.

 

10. Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be considered an original and together which shall
constitute one and the same instrument.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, to be
effective as of the day first above written.

 

EMPLOYEE   WASHINGTON REAL ESTATE         INVESTMENT TRUST

 

--------------------------------------------------------------------------------

 

  By:  

 

--------------------------------------------------------------------------------

Print Name:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

  Date:  

 

--------------------------------------------------------------------------------

 

- 6 -